Case 19-13273-VFP            Doc 320       Filed 09/18/19 Entered 09/18/19 17:00:33                     Desc Main
                                          Document      Page 1 of 2


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

NORRIS McLAUGHLIN, P.A.
Morris S. Bauer, Esq.
Melissa A. Pena, Esq.
400 Crossing Boulevard, 8th Floor
P.O. Box 5933
Bridgewater, New Jersey 08807
(908) 722-0700
msbauer@norris-law.com
mapena@norris-law.com
Counsel for the Debtors/Debtors-in-Possession
                                                               Case No.:           19-13273 (VFP)
In re:
                                                               Judge:              Hon. Vincent F. Papalia
IMMUNE PHARMACEUTICALS INC, et al.,
                                                               Chapter:            11
                                            Debtors.1



 NOTICE OF ADJOURNMENT OF DATES SET FORTH IN ORDER APPROVING AND
  AUTHORIZING (I) BID PROCEDURES AND FORM OF NOTICE IN CONNECTION
  WITH THE SALE OF THE DEBTORS’ ANTI-EOTAXIN ASSETS FREE AND CLEAR
   OF ALL LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS, (II) STALKING
   HORSE AGREEMENT AND STALKING HORSE BID PROTECTIONS, (III) THE
      SCHEDULING OF A SALE HEARING, (IV) SALE TO THE PURCHASER
 SUBMITTING THE HIGHEST OR BEST OFFER, (V) PROCEDURES FOR ASSUMING
 AND ASSIGNING EXECUTORY CONTRACTS; AND (VI) OTHER RELATED RELIEF

         1.       On July 16, 2019, the United States Bankruptcy Court for the District of New

 Jersey entered an Order Approving and Authorizing (i) Bid Procedures and Form of Notice in

 Connection with the Sale of the Debtors’ Anti-Eotaxin Assets Free and Clear of All Liens,

 Claims, Encumbrances and Interests, (ii) Stalking Horse Agreement and Stalking Horse Bid

 Protections, (iii) the Scheduling of a Sale Hearing, (iv) Sale to the Purchaser Submitting the


 1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Immune Pharmaceuticals, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
 Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
 (9630).
Case 19-13273-VFP               Doc 320       Filed 09/18/19 Entered 09/18/19 17:00:33                       Desc Main
                                             Document      Page 2 of 2


 Highest or Best Offer, (v) Procedures for Assuming and Assigning Executory Contracts; and (vi)

 Other Related Relief (the “Bid Procedures Order”).

            2.       The dates set forth in the Bid Procedures Order have been adjourned as follows:

            Bid Deadline2                                           October 11, 2019

            Auction for Sale of Anti-Eotaxin Assets                 October 15, 2019 at 11:00 am EST
                                                                    Location:
                                                                    Norris, McLaughlin, PA,
                                                                    875 Third Avenue, 8th Floor
                                                                    New York, New York 10022

            Sale Hearing                                            October 17, 2019 at 3:00 pm EST
                                                                    Location:
                                                                    United States Bankruptcy Court
                                                                    Martin Luther King Jr. Building
                                                                    50 Walnut Street
                                                                    Newark, New Jersey 07102

            Sale Objection Deadline                                 October 10, 2019 by 5:00 pm EST

            Deadline to Submit Objection to Cure October 10, 2019 by 5:00 pm EST
            Amounts Set forth in Cure Notice
            Deadline to Submit Objection to Objections May Be Raised at Sale Hearing
            Assumption Notice


            3.       Any interested party requiring further information with respect to the Debtors’

 sale of the Anti-Eotaxin Assets may contact counsel for the Debtors, Morris S. Bauer, Esq.

 (msbauer@norris-law.com) or Melissa A. Pena, Esq. (mapena@norris-law.com), Telephone:

 (908) 722-0700.

                                                 NORRIS McLAUGHLIN, PA
                                                 Attorneys for Debtors and Debtors-In-Possession


 Dated: September 18, 2019                       By:      /s/ Morris S. Bauer
                                                          Morris S. Bauer



 2
     All capitalized terms, not otherwise, defined herein, shall have the meaning set forth in the Bid Procedures Order.

                                                            -2-
 10480800-1
